ACCEPTED
                                                                                                        03-14-00668-CV
                                                                                                               4616073
                                                                                              THIRD COURT OF APPEALS
                                                                                                         AUSTIN, TEXAS
                                                                                                  3/24/2015 11:08:56 AM
                                                                                                       JEFFREY D. KYLE
                                                                                                                 CLERK
                                  CASE NO. 03-14-00668-CV
                 COURT OF APPEALS, THIRD DISTRICT OF TEXAS
                                                                                        FILED IN
                   ------------------------------------------------------------------ AUSTIN,OFTEXAS
                                                                                3rd COURT       APPEALS

                          RAFAEL MONTEZ DE OCA, Appellant 3/24/2015 11:08:56 AM
                                                                                    JEFFREY D. KYLE
                                                   V.                                     Clerk

                             EDUARDO GUTIERREZ, Appellee
                    -----------------------------------------------------------------
                      APPELLEE’S UNOPPOSED MOTION FOR
                    FIRST EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGES OF THIS COURT:
         Appellee, Eduardo Gutierrez, makes his first request for an extension of time to file

his Brief in this cause, and would show:

         1.     At present, the deadline for the filing of Appellee’s Brief in this cause is

March 30, 2015. Appellee requests an extension of time until April 13, 2015 to file his

Brief.

         2.     Appellee requests this extension due to the workload of Appellee’s attorney,

and due to the intervening spring break vacation week and weekends of March 13-22, 2015.

This request for an extension of time should be granted so that justice may be done, and

because no harm or prejudice is or will be suffered by Appellant by granting this request.

         3.     CERTIFICATE OF CONFERENCE: On March 23, 2015, Appellee’s

counsel’s office consulted with Appellant’s counsel, Ray Bass, concerning this request,

and Mr. Bass does not oppose the request.




                                                Page 1
       WHEREFORE, Appellee requests an extension of time until April 13, 2015 to file

his Brief, and for such other relief to which Appellant is entitled.




                                                          pmorin@austin.rr.com
                                                          ATTORNEY FOR APPELLEE


                             CERTIFICATE OF SERVICE
       This is to certify that on March 24, 2015, a true and correct copy of the above and
foregoing was served on counsel for Appellant set forth below as follows:
       Via email: raybassattorney@gmail.com
       Ray Bass
       120 W. 8th St.
       Georgetown, TX 78626




                                            Page 2